Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 8, 11, 13-18, 20, 22-23, 25, 27-28, 30-32, 35-36, and 41-45 were canceled. 
Claims 3-4, 6, 9, 12, 19, 21, 26, 29, 33, 37, and 39 were amended. 
Claims 1-4, 6-7, 9-10, 12, 19, 21, 24, 26, 29, 33-34, and 37-40 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 6-7, 9-10, 12, 19, 21, 26, 29, 33-34, and 39 drawn to a chimeric antibody immune effector cell engager comprising:(a) a target cell binding domain comprising a single-domain antibody (sdAb) that specifically binds to an antigen on a target cell; and (b) an immune effector cell binding domain comprising an antigen-binding fragment that specifically binds to an antigen on an immune effector cell.
Group II, claim(s) 37 and 38 drawn to a nucleic acid encoding a chimeric antibody immune effector cell engager comprising:(a) a target cell binding domain comprising a single-domain antibody (sdAb) that specifically binds to an antigen on a target cell; and (b) an immune effector cell binding domain comprising an antigen-binding fragment that specifically binds to an antigen on an immune effector cell.
Group III, claim(s) 40 drawn to a method of treating a disease in an individual, comprising administering to the individual an effective amount of  the pharmaceutical composition comprising a chimeric antibody immune effector cell engager comprising:(a) a target cell binding domain comprising a single-domain antibody (sdAb) that specifically binds to an antigen on a target cell; and (b) an immune effector cell binding domain comprising an antigen-binding fragment that specifically binds to an antigen on an immune effector cell.
Group IV, claim(s) 24 drawn to a chimeric antibody immune effector cell engager, comprising:(a) a target cell binding domain comprising an anti-BCMA scFv; and (b) an immune effector cell binding domain comprising an antigen-binding fragment that specifically binds to an antigen on an immune effector cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking groups I-III appears to a chimeric antibody immune effector cell engager comprising:(a) a target cell binding domain comprising a single-domain antibody (sdAb) that specifically binds to an antigen on a target cell; and (b) an immune effector 
Furthermore, Hipp et al (Leukemia (2017), vol. 31, 1743-1751; PTO-892) teaches a novel BCMA/CD3 bispecific T-cell engager (BiTE) BI836909 for the treatment of multiple myeloma (page 1744, right column, paragraph 4). BiTE molecules bind concomitantly to T-cell and tumor cells and direct the cytolytic activity of T-cell selectively to tumor cells. Hipp et al teaches that BI836909 is a bispecific single chain variable fragment consisting of two linked single chain variable fragment (scFv)(page 1744, right column, paragraph 4). However, Hipp et al does not teach that anti-BCMA portion is sdAb. US2018/0230225 (PTO-892) teaches anti-BCMA sdAb (paragraph 014). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have replaced anti-BCMA scFv of Hipp et al with anti-BCMA sdAb of US2018/0230225 to arrive at the technical feature linking Groups I-III.  Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election I: Applicant must elect a chimeric antibody immune effector cell engager that has one sdAb that binds BCMA, a chimeric antibody immune effector cell engager that has one sdAb that binds CD38, a chimeric antibody immune effector cell engager that has two sdAb that bind BCMA or a chimeric antibody immune effector cell engager that has one sdAb that binds BCMA and one sdAb that binds to CD38.

 If the elected chimeric antibody immune effector cell engager comprises a sdAb that binds BCMA, then Applicant must elect a single set of CDR sequences for anti-BCMA sdAb.

If the elected chimeric antibody immune effector cell engager comprises a sdAb that binds CD38, then Applicant must elect a single set of CDR sequences for anti-CD38 sdAb.


The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species of chimeric antibody immune effector cell engager as claimed are comprised of distinct amino acid sequences.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643